Bandstra, J.
Plaintiffs appeal as of right the Alcona Circuit Court order granting summary disposition to the Alcona County Board of County Road Commissioners (the road commission) and other defendants. We affirm.
Plaintiffs, Orville and Glenda Donaldson and Walter Kosalski, own two parcels of property north of a road that extends eastward off O’Donnell Road in Alcona County. The road is sand-based and unditched; it is approximately one-quarter mile in length. Defendants Jessie and Lorene Tucker also own property north of the road. The Donaldsons, Walter Kosalski, and the Tuckers each reside in homes on their respective properties. The only other property owner along the road is the United States Forest Service, which is not *721a party and which apparently has no interest in the resolution of this dispute. The road is a dead-end road and serves only the three houses owned by the parties.
The road is not shown on any deeds but simply exists upon the private property of the parties without benefit of easement, platting, or other legal status. It was apparently placed there by a predecessor in title before the parties purchased their property, without any involvement by the road commission.
For a number of decades, the road commission has maintained the road in a limited fashion, snowplowing in the winter and occasionally grading to keep the road in a reasonably passable condition. The road was maintained in this fashion because the road commission management was under the mistaken impression that the road was part of the county road system. However, in the early 1990s, a review of the records of the road commission indicated that the road had never been accepted into the system by the road commission. Further, upon inspection, the road was determined not to meet the standards for acceptance because of inadequate right of way, inadequate drainage, inadequate subbase, and inadequate gravel surface. For these reasons and also to eliminate the cost of maintaining this and a number of similar roads in Alcona County, a decision was made that the road commission would no longer service the road, and plaintiffs were so informed. Plaintiffs filed this lawsuit to have the road declared a public highway under MCL 221.20; MSA 9.21 and to force the road commission to continue maintaining it. In contrast, the Tuckers joined as defendants and, in their answer to the complaint, took the position that “[y]ou can *722make it a public road if you move it off [our] property.”
Following discovery and the submission of affidavits, plaintiffs moved for summary disposition. Pursuant to MCR 2.116(I)(2), the trial court granted summary disposition to defendants, reasoning both that plaintiffs did not have standing to bring this suit and that defendants were entitled to summary disposition under MCR 2.116(C)(10), there being no genuine issue regarding a material fact. Although we conclude that the trial court erred with respect to the standing question, we affirm its decision regarding the merits of plaintiffs’ action.
Standing is a legal term denoting the existence of a party’s interest in the outcome of litigation that will ensure sincere and vigorous advocacy. Detroit Fire Fighters Ass’n v Detroit, 449 Mich 629, 633, 643, 651; 537 NW2d 436 (1995). To have standing, a plaintiff must demonstrate a legally protected interest that is in jeopardy of being adversely affected and allege a sufficient personal stake in the outcome of the dispute to ensure that the controversy sought to be adjudicated will be presented in an adversarial setting that is capable of judicial resolution. Wortelboer v Benzie Co, 212 Mich App 208, 214; 537 NW2d 603 (1995); Trout Unlimited, Muskegon-White River Chapter v White Cloud, 195 Mich App 343, 348; 489 NW2d 188 (1992).
In the present case, the trial court determined that plaintiffs did not have a sufficient personal stake in this matter, relying on Comstock v Wheelock, 63 Mich App 195; 234 NW2d 448 (1975), a precedent the court found to be factually similar to the present matter. In Comstock, the defendants owned property that the *723general public had used for access to Long Lake for over seventy years. Id. at 196. They erected a boathouse on the property and signs forbidding the public from entering. Id. The plaintiffs, who were private citizens, filed suit attempting to have the defendants’ property declared a public highway so that the public could continue to have access to the lake. Id. at 196-197. This Court found that the plaintiffs did not have standing because public-rights actions must be brought by public officials vested with such responsibility. Id. at 202. Further, the Court noted that the plaintiffs had no greater rights than the general public and, hence, had no standing to assert those rights. Id. at 203. Defendants rely upon Karrip v Cannon Twp, 115 Mich App 726; 321 NW2d 690 (1982), a case with facts similar to Comstock, but with a different result with regard to the standing issue.
We find it unnecessary to determine whether Comstock is still controlling authority after Karrip. See, generally, 2 Cameron, Michigan Real Property Law (2d ed), § 25.8, p 1161. Both Comstock and Karrip involved members of the general public who sought to continue using property as a public highway, a situation different from that at issue here. Plaintiffs in this case are not members of the general public but, instead, own property along the contested road. They need the road to get to their homes and, if it is not maintained by the road commission, they will have to undertake that burden. These interests are unique to plaintiffs and not shared by members of the general public. In fact, plaintiffs’ interests are contrary to the interests of the general public. If the road is maintained by the road commission, then it is the general public that must pay the maintenance expense. The *724road offers little benefit to other members of the public because it is a dead-end road that leads to only three houses. Because plaintiffs have a sufficient personal stake in the outcome of this litigation that differs from that of the general public, plaintiffs have standing to bring this action. Karrip, supra at 733-734; Comstock, supra at 202-203. The trial court erred in granting summary disposition to defendants with regard to the standing question.
With respect to the merits, plaintiffs’ complaint was based on the “highway by user” statute, MCL 221.20; MSA 9.21, which provides in pertinent part:
All highways regularly established in pursuance of existing laws, all roads that shall have been used as such for ten years or more, whether any record or other proof exists that they were ever established as highways or not, and all roads which have been or which may hereafter be laid out and not recorded, and which shall have been used eight years or more, shall be deemed public highways, subject to be altered or discontinued according to the provisions of this act.
Under this statute, it is insufficient if public use of a roadway is “a mere permissive use by the general public however long continued. In order to make it a public highway[,] the use must be so open, notorious and hostile as to be notice to the landowner that his title is denied.” Bain v Fry, 352 Mich 299, 305; 89 NW2d 485 (1958); accord Missaukee Lakes Land Co v Missaukee Co Rd Comm, 333 Mich 372, 379; 53 NW2d 297 (1952); Murphey v Lee Twp, 239 Mich 551, 560-561; 214 NW 957 (1927). Other precedents substitute the requirement that a use must be “exclusive” instead of “hostile.” Boone v Antrim Co Bd of Rd Comm’rs, 177 Mich App 688, 693; 442 NW2d 725 *725(1989); accord Dryfoos v Maple Grove Twp, 363 Mich 252, 255; 109 NW2d 811 (1961); DeWitt v Roscommon Co Rd Comm, 45 Mich App 579, 582; 207 NW2d 209 (1973). We conclude that these two terms are of similar import.1 The trial court determined that, considering the undisputed facts in this case, this “hostility” or “exclusive” requirement could not be satisfied and that defendants were entitled to summary disposition under MCR 2.116(C)(10). We agree.
An action is “exclusive” if it “excludes” something, meaning that it “shut[s] out,” “bar[s],” or “disregard [s]” something. The American Heritage Dictionary (2d College Ed, 1982). Similarly, an action is “hostile” if it treats something in an “antagonistic” manner. Id. In the present context, what might be excluded or treated with hostility is some property right of a landowner, to the extent that it is negated or diminished by a public authority’s action. The case law applying the highway by user statute and comparable principles of adverse possession is replete with instances where actions by a public authority, the general public, or an adjoining landowner have been considered “exclusive” or “hostile” in a context where purported private property rights have been diminished or denied as a result. See, e.g., Indian Club v Lake Co Rd Comm’rs, 370 Mich 87, 90; 120 NW2d 823 (1963) *726(one owner of a purportedly private road unlocked a gate in the face of complaints from members of the public who wanted to continue using the road); Gorte v Dep’t of Transportation, 202 Mich App 161, 164; 507 NW2d 797 (1993) (adverse possessors maintained disputed land, ejected trespassers, and rejected the defendant’s notice that the parcel was state-owned); DeGroot v Barber, 198 Mich App 48, 53; 497 NW2d 530 (1993) (adverse possessors posted no trespassing signs and actively denied the defendants use of the disputed parcel).
With a different set of facts surrounding roadway maintenance activities, those activities could constitute actions that would be “hostile” against or “exclusive” of private property rights. For example, the road commission might have purchased a parcel of property from the United States Forest Service for use as a public park and maintained the road as a means of public access to that park. In so doing, the road commission’s actions would clearly have encouraged and facilitated public use of the roadway to the diminishment of adjoining landowners’ rights to restrict public use of the roadway and peacefully enjoy it as a private road.
In the present case, plaintiffs can point to no comparable denial or diminishment of their right to use the roadway as a result of the road commission’s maintenance activities. Quite to the contrary, the road commission’s activity in grading and plowing the road enhanced plaintiffs’ rights to use it for their own purposes, i.e., to secure access to their residences. During the years that the road commission graded and plowed the contested road, plaintiffs received a benefit. Because the road commission maintained the *727roadway, plaintiffs avoided the cost of maintaining it themselves. The road commission was, in effect, doing plaintiffs a favor, and they cannot now argue that these favorable actions were in derogation of their private rights.2 No reasonable mind could conclude that the “exclusive/hostile” requirement was satisfied under the uncontested facts in this case; summary disposition was properly granted to defendants.3
We affirm.
M. Warshawsky, J., concurred.

 Plaintiffs argue that, in “modem day cases,” the previous “hostility” requirement has been weakened by language suggesting that the use as a public highway must be merely “exclusive.” However, this is no modern-day development; an early precedent construing the statute required that the possession by the public must be open, notorious, and "exclusive.” Alton v Meeuwenberg, 108 Mich 629, 636; 66 NW 571 (1896). It appears that, over the years, the “hostility” and “exclusive” language has been used interchangeably, suggesting that the two terms require the same thing. The public use must be “hostile” to the private rights of landowners, meaning that those rights are being “excluded” or denied.


 We do not focus on the “benevolent intent” of the road commission as suggested by the dissent; rather, our focus is on the benevolent effect that the road commission’s activity had on plaintiffs’ property rights. Because the effect was benevolent, the “exclusive” or “hostile” requirement was not satisfied.


 We thus conclude that, under the facts of this case, the hostility requirement for application of the highway by user statute was not satisfied. However, we also question whether the statute could ever be appropriately applied, in effect, to force a public authority to accept a road as a public highway. We found no precedents in which the statute was so applied. As the trial court and the parties in the present case acknowledged, the statute is generally used by public authorities to designate roadways as public highways, over the objections of adjoining property owners who would rather have the roadways remain private roads. The statutory context of the highway by user statute suggests that it should not be used to foist public highway responsibilities upon road commissions without their consent. A township may begin proceedings to declare a road a public highway only “with the prior written consent of the board of county road commissioners,” MCL 221.20a; MSA 9.21(1), and roads determined to be public highways must be improved by the township to standards established by the county road commission, MCL 221.20g; MSA 9.21(7). Further, our Supreme Court has long recognized that it is “necessary to prevent the public from becoming responsible for land that it did not want or need” and that “it is . . . fundamental that private property cannot be forced on a public authority without its consent.” Kraus v Dep’t of Commerce, 451 Mich 420, 424, 429; 547 NW2d 870 (1996).